     Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 1 of 12




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CHARLES SALIS,
             Plaintiff,
v.                                                  Case No. 3:18-cv-147-MCR/MJF
NORTH OKALOOSA FIRE DISTRICT,
             Defendant.
                                             /

                                       ORDER

      This cause is before this court on “Defendant’s Motion to Compel Plaintiff’s

Tax Returns,” (Doc. 37), and Plaintiff’s response. (Doc. 38).

I.    Procedural Background

      Plaintiff filed this action in state court, but Defendant removed the case to

federal court. Plaintiff alleges discrimination and retaliation in violation of 42 U.S.C.

§ 1981 and retaliation in violation of Fla. Stat. § 112.3187.

      On July 13, 2018, the Defendant propounded its first requests for production.

At issue here is request 9, which sought “[c]opies of Plaintiff’s federal income tax

returns for 2014, 2015, 2016, 2017, and 2018.” (Doc. 37 at ¶ 3). On November 13,

2018, Plaintiff responded to Defendant’s request by providing Defendant with

federal tax returns from 2014 to 2016. (Docs. 37 at ¶ 6; 38 at 1). Plaintiff also

provided a copy of his unsigned 2017 tax return that had watermarks stating, “DO

NOT FILE: FORM NOT FINAL.” (Docs. 37 at 3; 37-3 at 2-3; 38 at 2). Plaintiff did
                                     Page 1 of 12
     Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 2 of 12




not object to the request and conceded in his response that his tax returns are relevant

and, therefore, he has no objection to providing the tax returns. (Docs. 37-2 at 4; 38

at 1).

         On November 26, 2018, Defendant sent an email to Plaintiff’s counsel to

request that Plaintiff provide a copy of his 2017 tax return that was actually filed

with the federal government. (Docs. 37 at ¶ 7; 37-4 at 2). Defendant also reminded

Plaintiff’s counsel about the 2018 tax return. Plaintiff acknowledged receipt of the

Defendant’s email but did not produce any supplemental documents. (Docs. 37 at ¶

8; 37-4 at 2).

         On December 10, 2018, Defendant again emailed the Plaintiff’s counsel to

request the outstanding documents. (Docs. 37 at ¶ 9; 37-5). Plaintiff’s counsel

purportedly did not acknowledge receipt or supplement the responses with the

requested documents. (Doc. 37 at ¶ 10). On January 9, 2019, Defendant again

contacted Plaintiff’s counsel. (id. at ¶ 11; Doc. 37-6 at 2). On January 10, 2019,

Defendant filed the instant motion.

         Plaintiff acknowledges that he initially provided a non-final copy of the 2017

tax return. (Doc. 38 at 2). Plaintiff’s counsel contends that from November 2018

through January 2019, Plaintiff was working on getting the signed version of his tax

return from the IRS. (id.). Plaintiff contends that he was able to obtain the copy with

his signature from the IRS and subsequently produced it to the Defendant on January

                                      Page 2 of 12
      Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 3 of 12




14, 2019. (id.). Plaintiff also alleges that he has not yet prepared his 2018 tax return,

but will provide a copy to the Defendant after the tax return is filed. (id.).

II.    Standard

       “The production of documents . . . is governed by Federal Rule of Civil

Procedure 34(a).” Hernandez v. Results Staffing, Inc., 907 F.3d 354, 361 (5th Cir.

2018). This Rule allows a party to obtain documents that are in the responding

party’s “possession, custody, or control.” Fed. R. Civ. P. 34(a); see Bennett v.

Chitwood, 519 F. App’x 569, 572 (11th Cir. 2013); Tomlinson v. El Paso Corp., 245

F.R.D. 474, 476 (D. Colo. 2007). “Control with respect to the production of

documents is defined ‘not only as possession, but as the legal right to obtain the

documents requested upon demand.’” Cochran Consulting, Inc. v. Uwatec USA,

Inc., 102 F.3d 1224, 1229-30 (Fed. Cir. 1996) (quoting Searock v. Stripling, 736

F.2d 650, 653 (11th Cir. 1984)). The responding party must respond to the request

and state that inspection and related activities will be permitted as requested, unless

the request is objected to, in which case the reason for objection must be stated with

specificity. Fed. R. Civ. P. 34(b)(2)(B); see Gile v. United Airlines, Inc., 95 F.3d

492, 495 (7th Cir. 1996). While Rule 34(b) does not expressly provide that

objections will be waived if not timely, several courts have concluded that it is within

the court’s discretion to waive untimely objections. See In re United States, 864 F.2d

1152, 1156 (5th Cir. 1989) (“[A]s a general rule, when a party fails to object timely

                                     Page 3 of 12
       Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 4 of 12




to interrogatories, production requests, or other discovery efforts, objections thereto

are waived.”); Land Ocean Logistics, Inc. v. Aqua Gulf Corp., 181 F.R.D. 229, 236-

37 (W.D.N.Y. 1998); Pulsecard v. Discover Card Servs., Inc., 168 F.R.D. 295, 303

(D. Kan. 1996); Perry v. Golub, 74 F.R.D. 360, 363 (N.D. Ala. 1976).

III.    Discussion

        In its motion to compel, the Defendant seeks Plaintiff’s 2017 and 2018 tax

return. Defendant argues—and provided several citations to authority for the

proposition—that these documents are relevant to: (1) Defendant’s defenses that

Plaintiff failed to mitigate and offset damages; and (2) Plaintiff’s claim for back pay

and front pay damages. (Doc. 37 at 7); see N.D. Fla. Loc. R. 26.1(D) (“A discovery

motion must frame the dispute clearly and, if feasible, must, for each discovery

request at issue: (1) quote the discovery request verbatim; (2) quote each objection

specifically directed to the discovery request; and (3) set out the reasons why the

discovery should be compelled.”). In his response, Plaintiff concedes that the 2017

and 2018 tax returns are relevant to the case.

        A.    2017 Tax Return

        In its response to the current motion to compel, Plaintiff states that the copy

of the Plaintiff’s official 2017 tax return, which includes his signature, was provided

to the Defendants on January 14, 2019. (Doc. 38 at 2). This was four days after the

motion to compel was filed with this court. Thus, considering this response, it

                                     Page 4 of 12
     Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 5 of 12




appears that this issue is now moot. Thus, this request will be denied. If, however,

the proper 2017 tax return is still outstanding, Defendant may file a motion to compel

seeking a copy of the official 2017 tax return with Plaintiff’s signature.

      B.     2018 Tax Return

      Rule 34(a)(1) requires only the production of relevant documents which are

“in the possession, custody or control of the party upon whom the request is served.”

Fed. R. Civ. P. 34(a)(1); see Societe Internationale Pour Participations Industrielles

Et Commerciales, S.A. v. Rogers, 357 U.S. 197, 204, 78 S. Ct. 1087, 1091 (1958)

(noting that Rule 34’s requirement that before a party may be ordered to produce

documents the party must “be in ‘control’ of them”). “It is axiomatic that a request

to produce relevant documents is subject to that caveat that a party must have the

documents in its ‘possession, custody or control.’” E.E.O.C. v. Carrols Corp., 215

F.R.D. 46, 52 (N.D.N.Y. 2003) (citing Fed. R. Civ. P. 34(a)).

      Control is broadly defined as “the legal right to obtain the documents

requested upon demand.” Sergeeva v. Tripleton Int’l Ltd., 834 F.3d 1194, 1201 (11th

Cir. 2016) (quoting Searock, 736 F.2d at 653); Mercy Catholic Med. Ctr. v.

Thompson, 380 F.3d 142, 160 (3d Cir. 2004) (“In the Rule 34 context, control is

defined as the legal right to obtain required documents on demand.”); United States

v. Int'l Union of Petroleum and Indus. Workers, AFL–CIO, 870 F.2d 1450, 1452 (9th

Cir. 1989) (“Control is defined as the legal right to obtain documents upon

                                    Page 5 of 12
     Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 6 of 12




demand.”). Thus, a party responding to a Rule 34 production request is under an

affirmative duty to seek that information reasonably available to its employees,

agents, or others subject to its control. Gray v. Faulkner, 148 F.R.D. 220, 223 (N.D.

Ind. 1992); see A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 189 (C.D.

Cal. 2006).

      “It is well established that in those situations in which the documents sought

to be produced are not in existence, a request to produce must be denied.” In re Air

Crash Disaster at Detroit Metro. Airport, 130 F.R.D. 641, 646 (E.D. Mich. 1989);

see Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 138 (2d Cir. 2007) (A

“party is not obliged to produce . . . documents that it does not possess or cannot

obtain.”). Furthermore, a party is not obliged to create documents in response to a

request for production. See Id. “As a general matter, a party cannot invoke Rule 34(a)

to require another party to create or prepare a new or previously non-existent

document solely for its production.” Mir v. L-3 Commc’ns Integrated Sys., L.P., 319

F.R.D. 220, 227 (N.D. Tex. 2016); Hallmark v. Cohen & Slamowitz, 302 F.R.D. 295,

299 (W.D.N.Y. 2014) (holding that a litigant was not required to create audited

financial statements to comply with plaintiff’s discovery request); Alexander v.

F.B.I., 194 F.R.D. 305, 310 (D.D.C. 2000) (stating that “Rule 34 only requires a




                                    Page 6 of 12
     Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 7 of 12




party to produce documents that are already in existence”).1 Therefore, a court

“cannot compel the production of documents that do not exist.” Myhre v. Seventh–

Day Adventist Church Reform Movement Am. Union Int’l Missionary Soc’y, 298

F.R.D. 633, 645 (S.D. Cal. 2014); see Lopez v. Don Herring Ltd., 327 F.R.D. 567,

598 (N.D Tex. 2018); Sonnino v. Univ. Kansas Hosp. Auth., 220 F.R.D. 633, 640

(D. Kan. 2004) (observing that a court “cannot compel a party to produce documents

that do not exist”).

      Further, this court is permitted to rely on representations by counsel made in

documents filed with this court. See Chudasama v. Mazda Motor Corp., 123 F.3d

1353, 1372 (11th Cir. 1997). “Whenever a party requests the production of

documents under Fed. R. Civ. P. 34(a), and the recipient of the request states that it

does not have any responsive documents,” courts may “trust, at least in the absence

of contrary information, that the recipient is responding truthfully.” Greene v.

Philadelphia Housing Auth., 484 F. App’x 681, 686 (3d Cir. 2012). Unless the


1
   The party seeking to compel production of documents bears the burden of
establishing that the documents exist and that the party refusing to produce the
documents actually possesses or controls the documents. See Int’l Union of
Petroleum and Indus. Workers, 870 F.2d at 1452 (“The party seeking production of
the documents . . . bears the burden of proving that the opposing party has such
control.”); Norman v. Young, 422 F.2d 470, 472 (10th Cir. 1970) (“There is no doubt
that the moving party is charged with establishing possession, custody or control . .
. .”); Camden Iron & Metal, Inc. v. Marubeni Am. Corp., 138 F.R.D. 438, 441
(D.N.J. 1991) (A “party seeking production of documents bears the burden of
establishing the opposing party’s control over those documents.”).
                                    Page 7 of 12
     Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 8 of 12




requesting party can show that requested materials actually exist, courts may rely on

the representation of the party claiming that it does not possess or control such

materials. See Hubbard v. Potter, 247 F.R.D. 27, 29 (D.D.C. 2008).

       Regarding the 2018 tax return, the Defendant notes that it is possible that the

tax return does not yet exist. (Doc. 37 at 2). Defendant, however, requests that this

court compel production of the 2018 tax return because it has been requested and is

relevant to the case. Plaintiff confirms that this document does not yet exist, but

Plaintiff states that “it will be [produced] when Plaintiff files his tax return for 2018.”

(Doc. 38). Based on the foregoing, the court cannot compel the Plaintiff to produce

a document that does not yet exist. Nor can this court require Plaintiff to prepare his

2018 tax return in order to comply with Defendant’s request.

       In light of Plaintiff’s promise to produce the 2018 return and the fact that it

does not yet exist, this court will deny the instant motion to compel without prejudice

to Defendant filing a motion to compel if that proves necessary.

       C.      Reasonable Fees and Costs

       Defendants also request this court grant an award of costs and expenses in

connection with the instant motion. (Doc. 37 at 8). Rule 37 provides that

            (A) If the Motion Is Granted (or Disclosure or Discovery Is
                Provided After Filing). If the motion is granted—or if the
                disclosure or requested discovery is provided after the motion
                was filed—the court must, after giving an opportunity to be
                heard, require the party or deponent whose conduct

                                      Page 8 of 12
     Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 9 of 12




               necessitated the motion, the party or attorney advising that
               conduct, or both to pay the movant’s reasonable expenses
               incurred in making the motion, including attorney’s fees. But
               the court must not order this payment if:

               (i) the movant filed the motion before attempting in good faith
               to obtain the disclosure or discovery without court action;

               (ii) the opposing party’s nondisclosure, response, or objection
               was substantially justified; or

               (iii) other circumstances make an award of expenses unjust.

          (C) If the Motion Is Granted in Part or Denied in Part. If the
             motion is granted in part and denied in part, the court may issue
             any protective order authorized under Rule 26(c) and may, after
             giving an opportunity to be heard, apportion the reasonable
             expenses for the motion.

Fed. R. Civ. P. 37(a)(5)(A), (C).

       In the present case, the Defendant’s motion was denied without prejudice. In

part, this is due to the fact that Plaintiff apparently provided the 2017 tax return four

days after the motion to compel was filed, which likely rendered the motion to

compel the 2017 tax return moot. Thus, that part of the motion to compel was

meritorious. As to seeking the 2018 return, that portion of the motion lacked merit

insofar as this court cannot compel production of a document that does not exist, as

such documents are not in the Plaintiff’s “possession, custody, or control.” In light

of these facts, an award of fees and expenses is not warranted at this time. In the

event this issue or a similar issue arises, Defendant’s counsel is free to renew its


                                     Page 9 of 12
    Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 10 of 12




motion, particularly if Plaintiff’s failure to comply with Local Rule 7.1(B)

precipitates another motion to compel.

      D.     Reminder About the Duty to Confer

      Finally, Plaintiff’s counsel should keep in mind that the discovery rules are

designed to ensure that parties make a good faith effort to resolve their difference

and thereby obviate the need for judicial intervention and the expenditure of judicial

resources. See In re Stone, 986 F.2d 898, 904 (5th Cir. 1993) (noting that parties

should not “waste valuable judicial resources unnecessarily”). “Discovery imposes

burdens on the judicial system; scarce judicial resources must be diverted from other

cases to resolve discovery disputes.” Chudasama v. Mazda Motor Corp., 123 F.3d

1353, 1367-68 (11th Cir. 1997).

      To that end, both the Local Rules for the Northern District of Florida and the

Federal Rules of Civil Procedure provide that parties should meet and confer prior

to filing a motion to compel with the court. See N.D. Fla. Loc. R. 7.1(B) (“Before

filing a motion raising an issue, an attorney for the moving party must attempt in

good faith to resolve the issue through a meaningful conference with an attorney for

the adverse party. The adverse party’s attorney must participate in the conference

in good faith.”) (emphasis added); Fed. R. Civ. P. 37(a)(1).

      Counsel normally should respond to opposing counsel within 24 hours. See

N.D. Fla. Loc. R. 7.1(B) (“When a conference is conducted in writing or

                                   Page 10 of 12
      Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 11 of 12




electronically, an attorney ordinarily should be afforded at least 24 hours—as

calculated under Federal Rule Civil Procedure 6—to respond to a communication.”).

Undoubtedly there will be occasions when that is not possible, but a response within

48 or 72 hours is almost always possible.

       In this case, Defendant provided Plaintiff’s counsel well over one month to

respond to his initial email. Many attorneys are busy, but there is no excuse for a

failure to communicate for such a duration. This court is aware that emails can get

lost in the shuffle of life. Had Defendant sent only one email, Plaintiff’s neglect

might have been excusable. But in this case, Defendant’s counsel acted appropriately

and sent additional emails, which Plaintiff’s counsel also neglected. Such conduct is

simply unacceptable, especially in light of Plaintiff’s concession that the tax returns

are discoverable and should have been produced without additional prompting by

Defendant and the filing of a motion to compel. Court intervention in this matter

would not have been required if Plaintiff had simply responded to opposing

counsel’s emails. This court trusts that Plaintiff’s counsel will be more responsive

in the future.

IV.    Conclusion

       1.        Defendant’s “Motion to Compel Plaintiff’s Tax Returns” (Doc. 37) is

                 DENIED without prejudice.




                                     Page 11 of 12
Case 3:18-cv-00147-MCR-MJF Document 40 Filed 02/08/19 Page 12 of 12




 2.    Defendant’s Request for Fees and Expenses is DENIED without

       prejudice.

 SO ORDERED this 8th day of February 2019.

                                /s/ Michael J. Frank
                                Michael J. Frank
                                United States Magistrate Judge




                           Page 12 of 12
